﻿As Minister of Foreign Affairs of Sri Lanka, I appear before the Assembly for the first time to speak on behalf of my country. I am very happy to address these few words to the Assembly.
Mr. President, on behalf of the Government and people of Sri Lanka, I wish to extend to Mr. Joseph Garba our warmest good wishes and congratulations on his election as President of the forty-fourth session of the United Nations General Assembly. Sri Lanka has close and cordial relations with Nigeria, not only at the bilateral level but also in the forums of the Movement of Non-Aligned Countries and the Commonwealth, in which we have closely co-operated. I should also like to express our appreciation for the manner in which his predecessor, Mr. Dante Caputo, the Foreign Minister for Argentina, presided over the forty-third session.
May I take this opportunity to convey to Ambassador Garba the greetings and good wishes of His Excellency Mr. Ranasinghe Premadasa, the President of Sri Lanka, and the people of Sri Lanka and, through him, to all the representatives assembled here today.
We live in a time of change, a time of uncertainty, as well as a time of promise and hope. Each of us, the powerful and the weak alike, must respond to the challenge of change. As individual independent States we must provide, in our domestic context, the equality of opportunity, the freedom and the support essential for our citizens to fulfil their aspirations. As a global community, we need to respond collectively to the challenge of rapidly evolving international developments and conduct our political and economic relations with each other to ensure the benefit of the entire world community.
The nexus between day-to-day occurrences in our own nations and broader global developments is dramatically brought into focus at the General Assembly each year. Here each representative brings before this parliament of nations the hopes and expectations that motivate his people as well as the fears and frustrations that blight their security and well-being. It is evident in these presentations that what most of us are unable to achieve through our individual and separate endeavours we need to approach as joint ventures in international co-operation. Our national options are often circumscribed by factors that lie beyond our national boundaries. That is equally true of political and economic matters.
Developing countries like my own are affected by the momentous transformations taking place at the present time in international economic relations. Science and technology are revolutionizing traditional patterns of industrial activity and production. Centrally planned economic systems are being radically restructured, with decision-making being decentralized and economic freedom being encouraged. A process of integration or globalisation transcending national frontiers is
fundamentally transforming financial and other markets. Integration of some key sectors of the world economy has led to a diffusion of economic power and the emergence of new centres of influence. 1992 will usher a new economic force into operation. As part of the relaxation of political tensions, co-operation between systems previously thought to be irreconcilable is further enhancing the process of integration. World economic output in 1988 expanded more than had been expected. International trade and investments grew vigorously.
The number of developing countries with growth rates in excess of 5 per cent increased as well, but for most developing countries whose economies have felt the ripples of these trends the economic environment has remained unfavourable, even hostile. Growth rates have stagnated or registered a decline. Prices for the products of developing countries have fluctuated to their detriment. While our products have indeed been competitive, many have nevertheless sustained losses in overall returns, having to contend with forbidding obstacles of quotas, tariff and non-tariff barriers and other restrictions which limit access to markets.
One can argue about the rules of the General Agreement on Tariffs and Trade (GATT) and commitments undertaken in the Uruguay Round aimed at an equitable global system of trade exchanges. The telling reality is, however, that the percentage share of the developing countries in international trade exchanges has deteriorated from about 25 per cent at the beginning of the 1980s to below 20 per cent last year. Trade is a vital life-line for developing countries.
At the summit conference of the non-aligned countries in Belgrade, which I attended, the leaders of over 100 States emphasized the vital need for the interests of the developing countries to be adequately reflected in sectors of special importance to them, such as textiles and clothing, agricultural products, tropical products and natural-resource-based products.
It is essential that sustained efforts be exerted, including those within the United Nations Conference on Trade and Development (UNCTAD), to stabilize commodity prices at an adequately remunerative level. Reasonable commodity prices and fair market access for developing countries' trade would be more welcome than infusions of aid. What is required is steady, predictable export earnings for developing countries which they could deploy to combat poverty and want.
Sri Lanka has initiated innovative methods for the alleviation of poverty by seeking to tap the latent productive energies and rich creativity of the very segments of our population that are most adversely affected. These segments of our population have for too long been considered dependent. The Janasaviya movement - as it is called - has been set in motion to encourage about a million poor families to participate in the national productive endeavour, which could eventually involve even their entry into the export sector as well.
One of the main factors in society that makes poverty especially intractable is homelessness. Shanties, slums and other sub-human dwellings: they are the lot of countless millions of people in the developing world today. It is his deep awareness that investment in housing necessarily means disinvestment in poverty that led my President, His Excellency Mr. Ranasinghe Premadasa, then Prime Minister, to propose to the General Assembly at its thirty-fifth session that an international year be designated to advance the cause of shelter for the homeless in the world. The international community responded to his call, and 198? became the International Year of Shelter for the Homeless.
As part of our own response to the challenge of alleviating poverty in Sri Lanka, we have taken many strides forward in our housing programmes. A programme for constructing 100,000 houses was completed. It was followed by a programme of building 1 million houses. We are now engaged in developing and implementing a programme of building an additional 1.5 million houses. We shall continue to build on these programmes. We shall constantly raise our targets. As the country that proposed international action for ending the scourge of homelessness, we are committed to achieving the United Nations target of shelter for all by the year 2000 ahead of that year.
A further initiative being considered by Sri Lanka concerns the development of the resources of the oceans. Despite the rich promise of the United Nations Convention on the Law of the Sea, many developing countries have still been unable to reap its full potential owing to insufficient awareness and the lack of national capabilities in the ocean sector. My delegation hopes to present an initiative at the session this year with the objective of launching an endeavour at the global level aimed at the realization of the benefits of ocean development. Sri Lanka looks forward to the suggestions and support of other members.
In an adverse economic climate, developing countries faced with the political and social imperative of providing for the well-being of their people have slipped into the deeper and more deadly snare of debt. The external debt of developing countries is new over 31,320 billion. Such astronomically high debts and debt service ratios have exhausted the economies of many developing countries. The situation has indeed deteriorated to such an extent that the net outflow of resources from the developing world to the developed economies exceeds the much-vaunted aid transfusions. At the level of the aggregate of the capital- importing developing countries, 1989 will mark the seventh consecutive year of such negative transfers. Sri Lanka, relatively better placed, nevertheless has a rising debt service ratio of 28.7 per cent. This negates what advances have been made in promoting export earnings. It restricts resources for investment, holds back the maintenance and development of infrastructure and inhibits long-term improvements in the economy.
Developing countries have also negotiated assistance and support from the major multilateral financial institutions for agreed economic programmes of a remedial or development-oriented nature. Such support, which has undoubtedly brought relief, has not always been available without a heavy price tag to be paid in political and social currency. Assistance and support has been forthcoming only on the basis of prior assent to certain policy prescriptions to be faithfully followed by the recipient State. The formula is familiar: restructuring of sectors of the economy, submission to realistic exchange rates - that is, effective devaluation? liberalization of import regulations? budget austerities compelling reduction or removal of consumer subsidies and other welfare benefits which have cushioned the poor? rationalization of the State sector and perhaps privatisation.
Stringent conditionally has been an inevitable element in assistance from multilateral institution::. Compliance often entails the imposition of unbearable economic and social burdens on the people and the real prospect, consequently, of political agitation, unrest and even violence. Nan-compliance, on the other hand, can possibly mean an interruption, or even a cut-off, in support from the institutions concerned. It could also involve a diminution in the country's image of "aid-worthiness", with attendant consequences in its bilateral relations with donor countries. Here too, the nexus between political realities and economic exigencies becomes acutely evident. The multilateral institutions would do a major service it they took fuller account of the political and social fallout that awaits a country whose burden of conditionality weighs heaviest on its people.
Sri Lanka, with a population of 17 million projected for 1990, won its independence 41 years ago. Its population then stood at 7 million. The decisive leering of the infant mortality rate from 140 per thousand before independence to 39 per thousand in the period 1980-1985 and the rise in life expectancy from 42 years before independence to over 70 years now are indices of the progress made by independent Sri Lanka. Sri Lanka's immunization programmes among children, supported by the United Nations Children's Fund, will achieve their targets well before the stipulated date of December 1990. An advanced system of welfare facilities has been available to the population. These include free education, free medical services and subsidized food essentials and transport. A partial scaling-down of some of these facilities, partly brought about by the external environment I have described, a revolution of rising expectations and a complex of other political and social factors have led to frustration and unrest, particularly among our politically articulate youth, who account for about 44 per cent of Sri Lanka's population. Such frustrations have fuelled strong radical views. This has in turn led to a tragic state of violence in our society. A political dialogue to which all parties have been invited is now in progress to reconcile differences in approach to our current problems and to effect a speedy return to normalcy in the island. This situation needs to be differentiated from the developments which painfully forced Sri Lanka into world headlines in the early 1980s.
Coupled with ethnic considerations, a dangerous situation had arisen in the northern portions of the island. Violent militant groups within an ethnic minority, the Tamils, sought recourse to terrorism and violence to achieve their ends. It had reached a point in 1987 when, to deal with aspects of the problem which lay beyond our shores, Sri Lanka signed the Indo-Sri Lanka Treaty of July 1987. A measure of stability was felt in the immediate aftermath of the Treaty, when the militant groups agreed to eschew violence aid commence peaceful negotiations to redress their grievances. This period was all too short-lived. Despite the presence of peace-keeping forces sent to Sri Lanka in the context of the Treaty, a period of senseless violence and brutality recommenced in which civilians suffered a terrible toll.
An appeal was addressed to all militant groups by the President of Sri Lanka that they enter the mainstream of the peaceful democratic process. The Liberation Tigers of Tamil Belam have responded positively, and the Sri Lankan Government is now in the process of pursuing negotiations with its representatives.
The Sri Lankan Government has studied with interest the initiative of the Government of the Republic of Maldives in proposing that some mechanism should be devised within the United Nations to support the independence of small States in the event their security is threatened. The threat to small States nay be an external one; more usually, it comes in the form of involvement or intervention in
the internal affairs of small States. As developing countries, most of us face problems of national integration and consolidation. Ensuring social cohesion and harmony is another of our challenges. These problems we must face and resolve by the evolution of our own national life. External inputs dangerously inflame issues. Indeed, what served to aggravate the violence and insecurity of life in the north and east of Sri Lanka in recent years was the external support received by dissident groups. It militarised their campaign. It converted an essentially domestic conflict into one with international ramifications. It added new dimensions to the agony of the peoples of the region.
The non-aligned summit conference in Belgrade considered the question of international terrorism in all its forms. Heads of State at the summit noted that terrorism endangered the very territorial integrity and security of States. They called upon all States to fulfil their obligations under international law: obligations to refrain from organizing, instigating, assisting or participating in terrorist acts in other States, or acquiescing in activities within their territories which encourage the perpetration of such acts. An insidious link exists between international terrorism, drug trafficking and the illegal arms trade. Colombia's very survival as a State has been jeopardized by the evil plague of drugs. We applaud the efforts made by the President and Government of Colombia in combating this curse. The community of nations must, on a continuing basis, attack the unholy trinity of terrorism, drug trafficking and the illegal arms trade. The Belgrade summit of non-aligned States supported in principle the convening of a United Nations conference which would, inter alia, define terrorism to distinguish it from the legitimate struggle of peoples for national liberation - a struggle which resolutely continues in Palestine and South Africa.
As violence and insecurity continue in the region of the Middle East, support is universal for the convening of the International Conference on the Middle East under the auspices of the United Nations. The question of Palestine remains at the crux of the prevailing unrest in the Middle East. A comprehensive settlement is not possible without the restoration of the inalienable national rights of the Palestinian people and the withdrawal of Israel from occupied Palestinian and Arab territories. Only then could arrangements be guaranteed for the security of all States in the region within secure and internationally recognized boundaries.
In southern Africa, the hated system of apartheid perpetrates its vicious acts of violence and repression against the majority black people of South Africa. The racist regime continues to destabilize its independent African neighbours. Apartheid cannot be reformed. Only decisive action by the international community, not excluding the imposition of mandatory sanctions, can bring down the evil edifice of apartheid.
In Namibia, after facing several obstacles, we ate able to welcome the commencement of steps this year for the implementation of the United Nations plan for Namibian independence. Sri Lanka looks forward very much to receiving independent Namibia as a full Member of the Organization in the very near future.
Nearer home, in South-West Asia, we welcome the withdrawal of foreign forces from Afghanistan. We note with concern, however, that peace has not been completely restored to that country. The free exercise of the right to self-determination by all the Afghan people and the return, in conditions of safety and honour, of Afghan refugees are indispensable to any comprehensive political settlement of the problem. In South-East Asia, we believe that conflict and tension can be eased only on the basis of the withdrawal of foreign forces and the exercise of the right of the people of Cambodia freely to determine their destiny without outside pressure.
The continued presence of foreign occupation forces in the Republic of Cyprus obstructs the achievement of a lasting solution to all aspects of the question. Sri Lanka strongly supports the independence, territorial integrity and non-aligned status of Cyprus. We encourage the Secretary-General to continue his mission of good offices, and we appeal to all parties involved to co-operate with him in a constructive spirit.
I have touched briefly on a number of issues which have been on the Assembly's agenda for several years. Despite the many obstacles which continue to hinder their solution, there is much that offers hope and promise.
In a broad sense, the new co-operative relationship between the United States and the Soviet Union has eased tensions, particularly in Europe. We non-aligned States have had the opportunity to assess these developments at the summit conference held in Yugoslavia.
 In the field of disarmament, the prospect of progress is more than illusory. The Treaty on the Elimination of Inter mediate-Range and Shorter-Range Missiles - the INF Treaty - is an important step in a long journey which has just begun. The threat of nuclear annihilation has not been eliminated, and we are following with interest the negotiations between the United States and the Soviet Union on reductions in their strategic offensive nuclear arsenals. It is essential that the process be widened to include other nuclear-weapon States as well and eventually lead to the complete elimination of these weapons of extinction. An immediate and comprehensive ban on nuclear testing meanwhile remains one of the highest priorities of disarmament, and Sri Lanka is one of over 40 States which have taken action to convene an amendment conference to convert the 1963 partial test-ban
Treaty into one that is comprehensive. That would also help to enhance the credibility of the nuclear-non-proliferation regime on the eve of the Review Conference.
As a member of the Conference on Disarmament, Sri Lanka firmly maintains that this single multilateral negotiating forum should not delay the commencement of substantive negotiations on all issues relating to nuclear disarmament and on the prevention of the arms race in outer space. We urge the Conference to conclude its work on a comprehensive and global convention banning the development, production, stockpiling and use of chemical weapons and on their destruction. Sri Lanka welcomes the initiative announced by the United States President, Mr. George Bush, to destroy all chemical weapons within a decade. Soviet Foreign Minister Eduard Shevardnadze has the same desire to be rid of these barbaric weapons. That augurs well for all humanity.
Finally, let me briefly refer to the Declaration of the Indian Ocean as a Zone of Peace. The General Assembly has by a consensus decision called for the convening of the conference on the Indian Ocean in 1990 in Colombo, Sri Lanka, to fulfil the objectives contained in the Declaration and considered by the littoral and hinterland States at their meeting in 1979. The Heads of State of the non-aligned countries at their ninth summit conference, in Belgrade, called for the full and active participation in the Conference by the permanent members of the Security Council and the major maritime users of the Ocean, whose co-operation is essential for the success of the Conference. We urge all States concerned to finalize preparatory work for the Conference to ensure its convening in 1990.
The agenda for this forty-fourth session covers a wide and varied diversity of items, including those of an economic, political, cultural and humanitarian character. Yet there is an intrinsic relationship between most of these items which makes difficult their consideration in complete isolation. A recurrent theme in our debate has been that many of our concerns require co-ordinated, global approaches that transcend national frontiers. For example, the children of the world are the hope and the future of the world. The concept of a world summit for children, endorsed by a number of world leaders, including my President, calls for global commitment and universal support. The possibilities and options open to an individual State for unilateral action are being increasingly circumscribed. All this emphasizes human interdependence.
Despite disparities in size and power, we are, all bound, therefore, to share a single planet and its resources. This requires that affairs among nations be so ordered as to ensure at least our very survival, not to speak of our development and progress. The cynical pursuit of myopic national interests through the inequitable deployment of political, military or economic muscle will negate our shared goals. Interdependence must therefore be a catalyst for co-operation on the principle of the sovereign equality of States on which our Organization is based.
